Citation Nr: 1760889	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  15-26 895	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for removal of eye lesion (claimed as left eye condition).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Freeman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1956 to March 1958.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2015 rating decision by the Department of Veterans Affairs (VA) Providence, Rhode Island Regional Office (RO).

The Veteran appeared at a January 2017 Board videoconference hearing before the undersigned Veteran Law Judge (VLJ).  A transcript of that hearing is associated with the record.

This appeal was previously remanded by the Board in June 2017 for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence shows that a left eye condition, to include cancerous corneal lesion, is not etiologically related to service.


CONCLUSION OF LAW

The criteria for establishing service connection for a left eye condition have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The record includes VA and private treatment records, and lay statement in support of the claim.  The Veteran was notified in a June 2010 correspondence that his service treatment record damaged in the 1973 fire.

In addition, the Veteran was afforded a VA examination in connection with his service connection claim on appeal in June 2017 to clarify the nature and etiology of his claimed left eye condition.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The Board finds that the June 2017 medical examination and opinion obtained by VA is adequate, as it was based upon a complete review of the evidence of record as well as consideration of the Veteran's lay assertions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

The Board also finds that there has been substantial compliance with its remand directives in May 2014 and April 2017.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically, outstanding VA and private treatment records were obtained and associated with the evidence of record before the Board, and the Veteran was afforded adequate VA examinations in June 2017and his claim was readjudicated by the RO in an October 2017 Supplemental Statement of the Case.
Accordingly, the Board finds that VA has satisfied its duties to notify and assist the Veteran under governing laws and regulations.  The Board will therefore review the merits of the Veteran's claim.
Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

While medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau, 492 F.3d 1372, 1376; see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan, 451 F.3d 1331.  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, 21 Vet. App. at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


Analysis

The Veteran contends that service connection is warranted for his left eye lesion and cancerous corneal lesion which he claims is due to exposure to tear gas.

Post treatment medical record shows that the Veteran was diagnosed with ectropion and squamous cell carcinoma of the left eye in October 2013.

As previously stated, the service treatment records (STRs) are unavailable.  The Veteran contends that he sought medical treatment in Germany for eye irritation and swollenness when he was twice hit in the eye with tear gas.  See January 2017 Board hearing transcript.

VA treatment record from Providence VA Medical Center (VAMC), dated from 2014 to May 2017 indicate treatments for the Veteran's eye condition, however, that record does not indicate that the Veteran's current left eye condition, to include eye cancer is related to his duty in the military.  See also, treatment record from Providence VAMC dated in May 2017 to October 2017.
In addition, treatment record from Boston VAMC, dated from February 2016 to January 2017 indicate treatment for eye condition, however, the etiology of the Veteran's eye condition was not established.

In October 2017, the Veteran underwent an eye surgery at the Eagle Square VA Clinic to repair the lower eye lid due to an outward-turning or sagging eye lid.  See September 2017 CAPRI record.

The Veteran was provided a VA examination in June 2017 to determine the nature and etiology of his eye condition.  The Veteran reported that his eyes have been irritated since he was exposed to tear gas in Germany, while on active duty.  On examination the examiner reported that the right and left pupil diameters measured at 3mm respectively.  The pupils are round and reactive to light.  The Veteran does not have anatomical loss or extremely poor vision or vision blindness on either eye.  No corneal irregularity was noted.  No double vision was noted.  Conjunctiva or sclera was normal in the right eye.  Bilateral eyes showed mild superficial keratitis.  Anterior chamber was normal bilaterally.  No visual field defect was indicated.  The Veteran does not have legal blindness.  The examiner found that the Veteran has lacrimal gland and lid disorders, corneal conditions, cataract and other lens condition, tumors and neoplasms.  The examiner stated that the lacrimal or lid condition does not cause scarring or disfigurement.  The examiner also reported that the Veteran does not have any other corneal that might result in an irregular cornea, including pellucid marginal degeneration, irregular astigmatism from corneal scar, keratopathy, etc.

In addition, the examiner reported that there is no decrease in visual acuity or other visual impairment.  The Veteran has malignant neoplasm, however, no other eye condition or complications, signs or symptoms related to the claimed condition was reported.  The Veteran did not report any incapacitating episode that is attributable to his eye condition.  The VA examiner opined that it is less than likely as not (less than 50 percent probability) that the Veteran's eye condition was incurred in or caused by service.  As a rationale, the examiner stated, following a literature search, "this examiner was unable to find evidence of ocular squamous cell carcinoma or eye cancer resulting from tear gas exposure."
Upon review of the foregoing evidence, the Board concludes that the Veteran is not entitled to service connection for a left eye condition.

As an initial matter, the Board notes that the Veteran has been diagnosed with ectropion and squamous cell carcinoma of the left eye.  As such, the Board finds that the current disability element is established.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Thus, the issue turns upon whether there is evidence of an event, injury, or disease in service.  If so, evidence of a nexus between the claimed in-service disease or injury and the present disability is required for the establishment of service connection.

The June 2017 VA examination is highly probative.  The examiner thoroughly reviewed the Veteran's records and lay testimony and provided an adequate rationale as to why the VA examiner thought the Veteran's current left eye condition is not caused by the tear gas exposure the Veteran alleged occurred in service.  The Board finds that the VA opinion is probative and is supported by sufficient rationale.

The Veteran maintains that his current left eye condition is related to his eye injury sustained in service.  The Board does not doubt the sincerity of the Veteran's beliefs that his current disability is causally related to active service, but this is not competent evidence required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Rather, the causation of ectropion or squamous cell carcinoma left eye falls outside the realm of knowledge of a lay person.  As such, his statements regarding the condition's etiology are limited probative value because this determination involves a complex medical question.  Kahana v. Shinseki, 24 Vet. App. 428, 425 (2011). 

While the Board is sympathetic to the Veteran's claim, taking into account all of the relevant evidence of record, the preponderance of the evidence is against a finding of an etiological relationship between the Veteran's left eye condition and his exposure to tear gas in service.  Accordingly, service connection for a left eye condition must be denied.  See 38 U.S.C.A. §5107 (b); 38 C.F.R. §3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a left eye condition is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


